Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 1 of 9 PageID #: 238




                      Exhibit 16a
                  Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 2 of 9 PageID #: 239




Alcatel Mobile (TCL) Smartphones and Tablets (hereinafter Mobile Devices) - See product list at end of chart for models

Infringement of the ‘242 patent
Claim 1                       Evidence
1. A method of processing     The Alcatel Mobile Device performs a method of processing imaging signals.
imaging signals, the method
comprising:                   For example, the Alcatel Mobile Device includes an image capturing subsystem, an image processing
                              subsystem, and an interface subsystem connecting them. The image processing subsystem processes
                              imaging signals that are received from the image capturing subsystem via the interface subsystem.
receiving image data from an The Alcatel Mobile Device receives image data from an imaging array.
imaging array;
                              For example, the image capturing subsystem includes a CMOS image sensor that includes an imaging
                              array. The imaging array produces image data when exposed to an image. The interface subsystem
                              of the Alcatel Mobile Device receives the image data from the imaging array.
storing the image data in a   The Alcatel Mobile Device stores the image data in a FIFO memory.
FIFO memory;
                              For example, the interface subsystem includes a FIFO memory for storing image data. The image
                              data received from the imaging array is stored in the FIFO memory by the interface subsystem.
updating a FIFO counter to    The Alcatel Mobile Device updates a FIFO counter to maintain a count of the image data in the FIFO
maintain a count of the       memory in response to memory reads and writes;
image data in the FIFO
memory in response to         For example, the interface subsystem includes a FIFO counter to maintain a count of the image data,
memory reads and writes;      or “fill level”, that is stored in the FIFO memory. When a unit of image data is written to the FIFO
                              memory, the count of the FIFO counter is incremented. When a unit of image data is read from the
                              FIFO memory, the count of the FIFO counter is decremented.
comparing the count of the    The Alcatel Mobile Device compares the count of the FIFO counter with a FIFO limit.
FIFO counter with a FIFO
limit;                        For example, the interface subsystem includes a FIFO limit which it compares to the FIFO count to
                              determine if the amount of image data in the FIFO memory is at a “fill level” that will require the



                                                                                                                                 1
                  Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 3 of 9 PageID #: 240




                                interface subsystem to take an action.
generating an interrupt         The Alcatel Mobile Device generates an interrupt signal to request a processor to transfer image data
signal to request a processor   from the FIFO memory in response to an interrupt enable signal being valid and the count of the
to transfer image data from     FIFO counter having a predetermined relationship to the FIFO limit.
the FIFO memory in
response to an interrupt        For example, the interface subsystem includes a processor for performing operations to transmit
enable signal being valid and   image data to the image processing subsystem. The servicing of interrupts by the processor can be
the count of the FIFO           enabled or disabled. When the servicing of interrupts from the FIFO memory is enabled and the
counter having a                count of the FIFO counter has a predetermined relationship to the FIFO limit, the interface
predetermined relationship      subsystem generates an interrupt signal. The interrupt signal represents a request for the processor
to the FIFO limit; and          to transfer image data from the FIFO memory.

transferring image data from    The Alcatel Mobile Device transfers image data from the FIFO memory to the processor in response
the FIFO memory to the          to the interrupt signal.
processor in response to the
interrupt signal.               For example, when the processor receives the interrupt signal, the processor transfers the image
                                data from the FIFO memory to the processor, which transmits the image data to the image
                                processing subsystem for processing.




                                                                                                                                       2
                  Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 4 of 9 PageID #: 241




Alcatel Mobile (TCL) Smartphones and Tablets (hereinafter Mobile Devices) - See product list at end of chart for models

Infringement of the ‘242 patent
Claim 8                      Evidence
8. A method of processing    The Alcatel Mobile Device performs a method of processing imaging signals.
imaging signals, the
method comprising:           For example, the Alcatel Mobile Device includes an image capturing subsystem, an image processing
                             subsystem and an interface subsystem connecting them. The image processing subsystem processes
                             imaging signals that are received from the image capturing subsystem via the interface subsystem.
receiving image data from    The Alcatel Mobile Device receives image data from an imaging array.
an imaging array;
                             For example, the image capturing subsystem includes a CMOS image sensor that includes an imaging
                             array. The imaging array produces image data when exposed to an image. The interface subsystem of
                             the Alcatel Mobile Device receives the image data from the imaging array.
storing the image data in a The Alcatel Mobile Device stores the image data in a FIFO memory.
FIFO memory;
                             For example, the interface subsystem includes a FIFO memory for storing image data. The image data
                             received from the imaging array is stored in the FIFO memory by the interface subsystem.
updating a FIFO counter to The Alcatel Mobile Device updates a FIFO counter to maintain a count of the image data in the FIFO
maintain a count of the      memory in response to memory reads and writes;
image data in the FIFO
memory in response to        For example, the interface subsystem includes a FIFO counter to maintain a count of the image data,
memory reads and writes;     or “fill level”, that is stored in the FIFO memory. When a unit of image data is written to the FIFO
                             memory, the count of the FIFO counter is incremented. When a unit of image data is read from the
                             FIFO memory, the count of the FIFO counter is decremented.
comparing the count of the The Alcatel Mobile Device compares the count of the FIFO counter with a FIFO limit.
FIFO counter with a FIFO
limit;                       For example, the interface subsystem includes a FIFO limit which it compares to the FIFO count to
                             determine if the amount of image data in the FIFO memory is at a “fill level” that will require the
                             interface subsystem to take an action.



                                                                                                                                3
                   Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 5 of 9 PageID #: 242




generating, in response to      The Alcatel Mobile Device generates, in response to the count of the FIFO counter having a
the count of the FIFO           predetermined relationship to the FIFO limit, a bus request signal to request a bus arbitration unit to
counter having a                grant access to an output bus.
predetermined relationship
to the FIFO limit, a bus        For example, the interface subsystem includes a bus arbitration unit and an output bus to which the
request signal to request a     image processing subsystem is connected. When the count of the FIFO counter has a predetermined
bus arbitration unit to grant   relationship to the FIFO limit, the interface subsystem generates a bus request signal. The bus request
access to an output bus;        signal represents a request for the bus arbitration unit to grant the interface subsystem access to the
and                             output bus.

transferring image data         The Alcatel Mobile Device transfers image data from the FIFO memory to the output bus in response
from the FIFO memory to         to receiving a grant signal from the bus arbitration unit.
the output bus in response
to receiving a grant signal     For example, after the bus arbitration unit receives the bus request signal it generates a grant signal
from the bus arbitration        that gives the interface subsystem access to the output bus. Upon receiving the grant signal, the
unit.                           image data is transferred from the FIFO memory to the output bus for processing by the image
                                processing subsystem.

Product List

Smartphones:
Alcatel 1S 2019 Dual SIM LTE LATAM 5024J (TCL 5024)
Alcatel One Touch Pop 4 Plus Dual SIM LTE AM 5056E / Pop 4+ (TCL 5056)
Alcatel 3x 2019 LTE AM 5048A (TCL Venice)
Alcatel Onyx LTE US 5008R (TCL 5008)
Alcatel Tetra LTE US 5041C (TCL 5041)
Alcatel LX LTE NA / TracFone LX (TCL A502DL)
Alcatel One Touch Idol 5 LTE US 6060C (TCL Simba6)
Alcatel 7 LTE AM 6062W (TCL 6062)
Alcatel 1X LTE NA 5059A (TCL AU5A Plus)




                                                                                                                                          4
                  Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 6 of 9 PageID #: 243




Alcatel 3V LTE AM 5099A (TCL A3A XL 4G)
Alcatel 5 Dual SIM LTE AM 5086A (TCL A5A Infinity)
Alcatel One Touch Pixi Unite A466BG
Alcatel Verso LTE
Alcatel A5 LED Dual LTE 5085N
Alcatel A30 Fierce LTE 5049Z
Alcatel A30 Plus LTE 5049S
Alcatel A50 LTE 5085G
Alcatel One Touch Idol 5S TD-LTE AM 6060S (TCL Simba6)
Alcatel PULSEMIX LTE
Alcatel One Touch Idol 4S with Windows 10 6071w
Alcatel One Touch Ideal LTE NA 4060A
Alcatel One Touch Idol 4 LTE 6055U
Alcatel One Touch Fierce XL LTE Windows 10
Alcatel One Touch Pixi 4 6.0 LTE NA 9001A 16GB / Pixi Theatre

Tablets:
Alcatel Smart Tab 7 2019 WiFi 8051 (TCL Hulk)
Alcatel 3T 10 Tablet 4G LTE
Alcatel 3T 8 Tablet 4G LTE US 9027W (TCL 9027)
Alcatel A30 Tablet 4G LTE 9024W

References

[1] Alcatel 1S 2019 Dual SIM LTE LATAM 5024J (TCL 5024) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=17004&c=alcatel_1s_2019_dual_sim_lte_latam_5024j__tcl_5024&d=detailed_specs

[2] Alcatel One Touch Pop 4 Plus Dual SIM LTE AM 5056E / Pop 4+ (TCL 5056) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16983&c=alcatel_one_touch_pop_4_plus_dual_sim_lte_am_5056e__pop_4plus__tcl_
5056&d=detailed_specs




                                                                                                                       5
                Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 7 of 9 PageID #: 244




[3] Alcatel 3x 2019 LTE AM 5048A (TCL Venice) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16107&c=alcatel_3x_2019_lte_am_5048a__tcl_venice&d=detailed_specs

[4] Alcatel Onyx LTE US 5008R (TCL 5008) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14767&c=alcatel_onyx_lte_us_5008r__tcl_5008&d=detailed_specs

[5] Alcatel Tetra LTE US 5041C (TCL 5041) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14622&c=alcatel_tetra_lte_us_5041c__tcl_5041&d=detailed_specs

[6] Alcatel LX LTE NA / TracFone LX (TCL A502DL) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14608&c=alcatel_lx_lte_na__tracfone_lx__tcl_a502dl&d=detailed_specs

[7] Alcatel One Touch Idol 5 LTE US 6060C (TCL Simba6) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14197&c=alcatel_one_touch_idol_5_lte_us_6060c__tcl_simba6&d=detailed_specs

[8] Alcatel 7 LTE AM 6062W (TCL 6062) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13925&c=alcatel_7_lte_am_6062w__tcl_6062&d=detailed_specs

[9] Alcatel 1X LTE NA 5059A (TCL AU5A Plus) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13468&c=alcatel_1x_lte_na_5059a__tcl_au5a_plus&d=detailed_specs

[10] Alcatel 3V LTE AM 5099A (TCL A3A XL 4G) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13429&c=alcatel_3v_lte_am_5099a__tcl_a3a_xl_4g&d=detailed_specs

[11] Alcatel 5 Dual SIM LTE AM 5086A (TCL A5A Infinity) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13129&c=alcatel_5_dual_sim_lte_am_5086a__tcl_a5a_infinity&d=detailed_specs

[12] Alcatel One Touch Pixi Unite A466BG Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13017&c=alcatel_one_touch_pixi_unite_a466bg&d=detailed_specs




                                                                                                                      6
                  Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 8 of 9 PageID #: 245




[13] Alcatel Verso LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12850&c=alcatel_verso_lte&d=detailed_specs

[14] Alcatel A5 LED Dual LTE 5085N Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12333&c=alcatel_a5_led_dual_lte_5085n&d=detailed_specs

[15] Alcatel A30 Fierce LTE 5049Z Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12096&c=alcatel_a30_fierce_lte_5049z&d=detailed_specs

[16] Alcatel A30 Plus LTE 5049S Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11914&c=alcatel_a30_plus_lte_5049s&d=detailed_specs

[17] Alcatel A50 LTE 5085G Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11913&c=alcatel_a50_lte_5085g&d=detailed_specs

[18] Alcatel One Touch Idol 5S TD-LTE AM 6060S (TCL Simba6) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11906&c=alcatel_one_touch_idol_5s_td-
lte_am_6060s__tcl_simba6&d=detailed_specs

[19] Alcatel PULSEMIX LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11837&c=alcatel_pulsemix_lte&d=detailed_specs

[20] Alcatel One Touch Idol 4S with Windows 10 6071w Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10944&c=alcatel_one_touch_idol_4s_with_windows_10_6071w&d=detailed_specs

[21] Alcatel One Touch Ideal LTE NA 4060A Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10747&c=alcatel_one_touch_ideal_lte_na_4060a&d=detailed_specs

[22] Alcatel One Touch Idol 4 LTE 6055U Detailed Tech Specs




                                                                                                                    7
                Case 1:20-cv-00836-CFC Document 1-25 Filed 06/22/20 Page 9 of 9 PageID #: 246




http://phonedb.net/index.php?m=device&id=10542&c=alcatel_one_touch_idol_4_lte_6055u&d=detailed_specs

[23] Alcatel One Touch Fierce XL LTE Windows 10 Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9763&c=alcatel_one_touch_fierce_xl_lte_windows_10&d=detailed_specs

[24] Alcatel One Touch Pixi 4 6.0 LTE NA 9001A 16GB / Pixi Theatre Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9617&c=alcatel_one_touch_pixi_4_6.0_lte_na_9001a_16gb__pixi_theatre&d=detaile
d_specs

[25] Alcatel Smart Tab 7 2019 WiFi 8051 (TCL Hulk) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16105&c=alcatel_smart_tab_7_2019_wifi_8051__tcl_hulk&d=detailed_specs

[26] Alcatel 3T 10 Tablet 4G LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15104&c=alcatel_3t_10_tablet_4g_lte&d=detailed_specs
[27] Alcatel 3T 8 Tablet 4G LTE US 9027W (TCL 9027) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14443&c=alcatel_3t_8_tablet_4g_lte_us_9027w__tcl_9027&d=detailed_specs

[28] Alcatel A30 Tablet 4G LTE 9024W Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11489&c=alcatel_a30_tablet_4g_lte_9024w&d=detailed_specs




                                                                                                                     8
